UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ANTHONY BULLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00277-D-1)


Submitted:   January 31, 2013              Decided:   February 8, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Joshua L. Rogers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Anthony       Bullock         was   sentenced       to     120    months’

imprisonment after pleading guilty to one count of being a felon

in   possession      of      ammunition,           in    violation        of     18     U.S.C.

§ 922(g)(1)(2006).          He appeals his sentence, contending that the

district court erred in departing upwardly notwithstanding his

acceptance of responsibility and assistance to the Government.

Finding no error, we affirm.

            This     court       reviews       a    sentence       for   reasonableness,

applying    an   abuse      of    discretion         standard.           Gall    v.     United

States, 552 U.S. 38, 51 (2007).                      In reviewing a sentence for

reasonableness,      we     first       consider        whether    the    district          court

committed     significant         procedural         error,       such   as     failing       to

calculate   or     improperly       calculating          the     sentencing      Guidelines

range,   failing     to     consider       the      18    U.S.C.     §   3553(a)           (2006)

factors,    or     inadequately          explaining        its     selected       sentence.

Gall, 552 U.S. at 51.             In the absence of significant procedural

error, we next consider whether the sentence is substantively

reasonable,        taking        into     account          the      totality          of     the

circumstances, including the extent of any deviation from the

Guidelines range.         Id.

            When    sentencing,          the       district      court    must    begin       by

correctly calculating the applicable Guidelines range.                                  United

States v. Evans, 526 F.3d 155, 164 (4th Cir. 2008).                                   Next, it

                                               2
must consider whether or not a Guidelines sentence should apply.

Id.     The district court may deviate from the Guidelines range

where       it    concludes      that    a    Guidelines         provision        warrants    a

departure, that the § 3553(a) factors warrant a variance, or

that    a    deviation      is     warranted        regardless.            Rita    v.    United

States, 551 U.S. 338, 351 (2007).                        Whether the district court

bases its decision to deviate on the Guidelines or some other

factor, it must provide adequate justification for the extent of

its deviation.          Evans, 526 F.3d at 164-66.                    A more significant

departure          should     be        supported         by     a    more        significant

justification.         Gall, 552 U.S. at 50.               Nonetheless, both within-

and     outside-Guidelines             sentences         are     subject     to    the     same

deferential abuse-of-discretion standard.                        Id. at 51.

                 Accordingly,      in    reviewing         for    reasonableness,          this

court may consider the extent of the district court’s deviation

from the Guidelines, but must give deference to the district

court’s          decision   that        the   totality           of   the    circumstances

justifies the sentence imposed.                    Id.    This deference is based on

the    district       court’s      superior        position      to   see    and    hear    the

evidence, to make credibility determinations, and to find facts

and judge their import.                Id.    Accordingly, “[t]he fact that the

appellate court might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of

the district court.”             Id.

                                               3
               Bullock        does       not        challenge         the       procedural

reasonableness of his sentence.                    Rather, his sole contention on

appeal    is        that   the    district      court      imposed     a     substantively

unreasonable         sentence     by    departing     upward      notwithstanding       his

acceptance of responsibility and assistance to the Government.

We conclude that this contention lacks merit.

               After       correctly          calculating          Bullock’s        initial

Guidelines range, the district court determined that an upward

departure pursuant to U.S. Sentencing Guidelines Manual § 4A1.3

(2011) — which permits an upward departure where a defendant’s

criminal       history      category      substantially          underrepresents        his

criminal history or likelihood of recidivism — was warranted.

The district court provided detailed justifications both for its

decision       to    depart      and   for    the    extent      of   the     departure   —

including Bullock’s substantial criminal history, which included

forty-seven convictions, the serious nature and circumstances of

his offense, which involved firing a gun in front of an elderly

woman    and    several       children,       and    his    dire      need    of    specific

deterrence, which was evidenced by his immediate return upon

release    from       custody     to    the   site    of   his     offense     to   further

threaten his victims.             The district court accordingly determined

that,     notwithstanding              Bullock’s      admission         of     guilt    and

assistance      to     authorities,       the      totality   of      the    circumstances

justified a 120-month sentence.

                                               4
            The    district      court’s       decision    to     depart     from   the

Guidelines was amply supported, and its justification for the

extent of its departure was sufficiently compelling.                        Evans, 526

F.3d at 164-66.           Bullock’s sentence is therefore substantively

reasonable.         Accordingly,      we       affirm     the     district     court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in   the    materials

before   this     court    and   argument      would    not     aid   the   decisional

process.

                                                                              AFFIRMED




                                           5